Case 1:19-cr-O0900-AT Document 25 Filed 0

 

 

USDC SDNY

DOCUMENT

ELECTRONICALLY FILED
Federal Defenders 2 Dua | DOC ———__—
OF NEW YORK, INC. DATE FILED: 1/4/2021
David E. Patton Southern District of New York
Executive Director Jennifer L. Brown

Attomey-in-Charge

January 4, 2020

By ECF

The Honorable Analisa Torres
United States District Judge
Southern District of New York
500 Pearl Street

New York, NY 10007

Re: United States v. Lazaro Morales
19 CR 900 (AT)

Dear Judge Torres:

In light of the ongoing COVID-19 public health emergency and the increase of COVID-
19 cases in New York City, I write with the consent of the Government to request an
adjournment of Mr. Morales’s January 19 sentencing hearing to a date when the Court can safely
conduct the hearing in person. This is the fourth request for an adjournment of sentencing. I am
available for a sentencing hearing in February (except the week of February 8), March (except
the week of March 15), and April (except the week of April 19). As noted above, the
Government does not object to this request.

Respectfully submitted,

/s/
Zawadi Baharanyi
Assistant Federal Defender
212-417-8735/ 917-612-2753

GRANTED. The sentencing scheduled for January 19, 2021,
is ADJOURNED to April 12, 2021, at 2:00 p.m.
Defendant's sentencing submission is due two weeks prior to
sentencing. The Government's submission is due one week
prior to sentencing.

SO ORDERED. O}-

Dated: January 4, 2021 ANALISA TORRES
New York, New York United States District Judge
